                                          Case 4:19-cv-07789-YGR Document 47 Filed 08/27/20 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    KBM OFFICE EQUIPMENT, INC.,                          CASE NO. 19-cv-07789-YGR
                                   5                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO SET ASIDE
                                   6              vs.                                        DEFAULT; DENYING WITHOUT PREJUDICE
                                                                                             MOTION FOR DEFAULT JUDGMENT
                                   7    NEUTRAL POSTURE, INC.,
                                                                                             Re: Dkt. Nos. 41, 42
                                   8                    Defendant.

                                   9          Pending before the Court is defendant Neutral Posture’s motion to set aside a default due
                                  10   to inadvertence. The Court finds the motion has merit, very little prejudice exists which cannot be
                                  11   addressed, and to grant the motion would further the principle of resolving issues on the merits.
                                  12   The only legal work done which could have been avoided was that with respect to the filing for the
Northern District of California
 United States District Court




                                  13   entry of judgment. Legal work related to the motion for judgment would have had to be done to
                                  14   prove up the case and therefore little harm exists that it was done in that context.
                                  15          Accordingly, the Court orders as follows:1
                                  16          1.          The motion to set aside default is GRANTED.
                                  17          2.          By Friday, September 11, 2020, defendant shall forthwith pay plaintiff $500.00 to
                                  18                      defray the cost of unnecessary work.
                                  19          3.          The Court sets a Case Management Conference for Monday, September 14, 2020
                                  20                      at 2:00 p.m. A Zoom link will be posted. Parties shall file a case management
                                  21                      statement in advance of the Conference.
                                  22          4.          The motion for judgment is DENIED WITHOUT PREJUDICE.
                                  23          This order terminates Docket Numbers 41 and 42.
                                  24          IT IS SO ORDERED.
                                  25   Dated: August 27, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  26
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  27
                                              1
                                  28            Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion appropriate for decision without oral argument.
